                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF RHODE ISLAND

___________________________________
                                   )
LISA M. O’ROURKE                   )
                                   )
          Plaintiff,               )
                                   )
     v.                            )                C.A. No. 16-626 WES
                                   )
TIFFANY AND COMPANY,               )
                                   )
          Defendant.               )
___________________________________)

                               MEMORANDUM AND ORDER

WILLIAM E. SMITH, District Judge.

      This    employment        discrimination      action        stems     from   the

termination of Plaintiff Lisa M. O’Rourke from Defendant Tiffany

and Company (“Tiffany”). Currently before the Court is Defendant’s

Motion for Summary Judgment, ECF No. 34.             Defendant argues that it

is entitled to summary judgment on all three claims advanced by

Plaintiff in the Amended Complaint (“Am. Compl.”), ECF No. 32.

For   the    reasons    that    follow,   Defendant’s     Motion      for     Summary

Judgment is GRANTED.

I.    Background and Travel

      Plaintiff began her employment with Tiffany in 2010 at its

manufacturing     facility       in   Cumberland,    Rhode        Island.      Def.’s

Statement of Undisputed Facts (“Def.’s SUF”) ¶ 1, ECF No. 35.                      By

2014,   Plaintiff       was    promoted   to   Director      of    Purchasing      and

Planning, in which capacity she supervised nineteen employees and
performed purchasing, planning, and sourcing duties.                   Id. ¶¶ 2-3.

While in that position, Plaintiff reported to the Group Director

of Purchasing and Planning, Mary Messier.                Id. ¶ 4.

     A.    BRCA2 Diagnosis and First Leave

     Three      years    after    beginning       her   employment     at   Tiffany,

Plaintiff      learned   that     she   was   a   carrier   of   the    BRCA2   gene

mutation. 1     Id. ¶ 15.    To mitigate the risk associated with being

a carrier of that gene mutation, Plaintiff underwent two surgeries

in the early part of 2014, for which she took a leave of absence

from Tiffany (“First Leave”).            Id. ¶ 16. Plaintiff’s First Leave

lasted seventeen weeks, from January 13, 2014, through May 12,

2014.    Id.   The first twelve weeks of that leave were covered under

the Family Medical Leave Act (“FMLA”), 29 U.S.C. § 2601, et seq.

     Plaintiff and Messier had a friendly relationship while they

worked together at Tiffany and kept in contact during Plaintiff’s

First Leave. Id. ¶ 18.           According to her deposition testimony, at

some point during the First Leave, Plaintiff felt some pressure

from Messier to return to work after Messier brought up another




     1 Mutations of the BRCA2 gene correlate with an increased risk
of certain cancers, namely breast and ovarian cancer.          Such
mutations are often hereditary. A mutation of the BRCA2 gene is
not a cancer diagnosis, nor does it mean that the patient will
ultimately develop cancer; it indicates only that the patient has
a higher-than-average risk of developing cancer. See BRCA gene
test   for   breast  and   ovarian   cancer   risk,  Mayo   Clinic,
https://www.mayoclinic.org/tests-procedures/brca-gene-
test/about/pac-20384815 (last visited March 26, 2020).
                                          2
Tiffany employee who underwent a similar procedure and had returned

to work.      Id.   Plaintiff reached out to a colleague about these

concerns,     and   ultimately   determined      that     she    may    have   been

“overthink[ing]” her conversation with Messier.                 Id. ¶ 19.

     Additionally, while Plaintiff was out on her First Leave,

Tiffany hired Wayne Howard (“Howard”) to serve as Vice President

of   Manufacturing,     a   position       two   levels    above       Plaintiff’s

position. 2    Id. ¶¶ 7, 9.   Howard began his tenure with the company

in January 2014, and in his role managed 800 to 900 employees

scattered across Tiffany’s various manufacturing facilities. 3                  Id.

¶¶ 7-8.       Howard was aware that Plaintiff had taken a leave of

absence for medical reasons.        Plaintiff’s Statement of Disputed

Facts/Obj. to Def.’s Statement of Undisputed Facts (“Pl.’s SDF”)

¶ 26, ECF No. 39-1; see Def.’s SUF Ex. K, at 2, ECF No. 35-11.

     B.     Return to Work after First Leave and 2013 Performance

     Evaluation

     Plaintiff returned to work in May 2014 without any medical

restrictions or accommodations.        Def.’s SUF ¶ 28.           Not long after

her return, Plaintiff hired a new employee, Ricky Martin, to fill

a position under her supervision which had been vacant for over a

year.     Id. ¶ 33.    Martin quit just two weeks after he started,




     2 Messier reported directly to Howard. Def.’s SUF ¶ 9.
     3According to Plaintiff, she had minimal, monthly interaction
with Howard, rarely face-to-face. Id. ¶ 10.
                                       3
leaving “negative feedback” about Plaintiff upon his exit.    Id. ¶

34; Pl.’s SDF ¶ 34.

     Soon thereafter, in June 2014, Howard began to question

Plaintiff’s performance.   Def.’s SUF ¶¶ 35-36.    Part of Howard’s

concern stemmed from the circumstances of Martin’s departure.    Id.

¶ 34; Pl.’s SDF ¶ 34.   Additionally, Howard identified Tiffany’s

planning function, overseen by Messier and Plaintiff, to be an

area of weakness for the company.      Def.’s SUF ¶ 30.    Howard’s

concerns came to light through discussion of Plaintiff’s 2013

performance review in an email to his supervisor on June 10, 2014. 4

Id. ¶ 36.   The email reads, in pertinent part:

     Lisa was out on medical leave since I started, only
     returning the week that you, Ralph and I went to
     [Tiffany’s Rhode Island facility]. Based on [Messier’s]
     review, she rated Lisa as a 5, for 2013 and recommended
     relevant bonus and increase when we were doing
     performance reviews.

     I haven ‘t [sic] worked with Lisa yet, but based on what
     we have seen with planning, and the recent quick turnover
     of Ricky Martin, there are issues in my mind. However,
     I wasn’t here in 2013 so I don’t want to be unfair, and
     planned to evaluate her performance over the next few

     4 Tiffany uses a yearly two-level performance evaluation
system in which each employee is initially evaluated by his or her
direct supervisor and rated on a scale of one to six, where “1”
signifies   “unsatisfactory”   performance    and   “6”   signifies
“outstanding” performance. Def.’s SUF Ex. B, at 46, ECF No. 35-
2. That evaluation is then passed up to another supervisor, who
determines whether the initial evaluation needs to be adjusted to
account for any perceived performance issues. See Def.’s SUF ¶¶
68-70. Supervisor evaluation scores are one of several data inputs
that influence an employee’s annual bonus and merit raise increase.
See id. ¶¶ 133-141.

                                 4
     months. Unfortunately, I heard last week that she will
     be out again in July for up to 6 weeks.

     So, my thought was to sign the forms and speak to
     [Messier] about carefully evaluating her performance.

Def.’s SUF Ex. K, at 2.       Despite Howard’s questions, Plaintiff

received an evaluation score of “5” 5 for the calendar year 2013

and 100% of the bonus for which she was eligible that year.    Def.’s

SUF ¶¶ 42, 138.

     C.     Plaintiff’s Second Leave

     In July 2014, Plaintiff planned to take another leave from

Tiffany for follow-up reconstructive surgery.      Id. ¶ 43.   Around

July 10, 2014, Plaintiff put in a request with Tiffany’s third-

party leave administrator, Matrix Absence Management (“Matrix”).

Id. ¶ 44.    Matrix denied Plaintiff’s leave request because she had

exhausted her FMLA entitlement for the year during her First Leave.

Def.’s SUF Ex. M, ECF No. 35-13.       Former Tiffany Human Resources

Manager Karen Curtis discussed the denial with Plaintiff and

suggested that Plaintiff could use vacation time or reschedule her

procedure to ensure that her job was protected.      Def.’s SUF ¶ 46;

Def.’s SUF Ex. I, at 27:8-13, ECF No. 35-9; Pl.’s SDF ¶ 46.

Plaintiff declined that suggestion because she planned to use her

vacation time later that year for a family trip.     Def.’s SUF ¶ 47.

     After speaking with Curtis and following up with Messier,


     5A “5” rating under Tiffany’s metrics means that the employee
“frequently exceeded expectations.” Def.’s SUF ¶ 67.
                                   5
Plaintiff    contacted       Philip    Gajdjis,    Senior     Director    of   Human

Resources, Jewelry and Diamond Supply.                 Id. ¶¶ 48-49.      Plaintiff

discussed with Gajdjis her belief that she was being treated

differently than another manufacturing employee whose leave had

been approved when that employee had already exhausted the FMLA

entitlement.      Id. ¶ 49.        Gajdjis approved Plaintiff’s leave later

that day and informed Plaintiff that her job would be protected in

her absence. 6       Id. ¶¶ 50-51.         Plaintiff began her second leave

(“Second Leave”) on July 17, 2014 and returned to work without

medical restrictions or accommodations on August 10, 2014.                     Id. ¶¶

54-55.    According to Howard, he was aware that Plaintiff took a

second    leave     of    absence    but   did   not   know   the     circumstances

surrounding that leave.             Id. ¶ 53; Def.’s SUF Ex. C, at 83:17-

84:9, ECF No. 35-3.

     D.     First        Company    Reorganization      and    2014     Performance

     Evaluation

     By the end of 2014, Howard began a reorganization process to

address the deficiencies he perceived in the company’s planning

function. Def.’s SUF ¶ 58.                 Pursuant to this restructure, he

changed Plaintiff’s title from Director of Purchasing and Planning


     6
      Following Plaintiff’s call, Gajdjis contacted Matrix to
inquire about Plaintiff’s FMLA status and whether the surgery for
which she requested leave was elective. Def.’s SUF Ex. E, at 18,
ECF No. 35-5. Plaintiff testified in her deposition that Gajdjis’s
inquiry into the elective nature of her procedure was “disgusting.”
Def.’s SUF ¶ 146.
                                           6
to Director of Strategic Sourcing; Plaintiff supervised two buyer

positions and continued to report to Messier, who also filled a

new position.    Id. ¶ 59.     With planning responsibilities shifted

to a new hire, Plaintiff was tasked with “strategic procurement of

capital equipment, metals and materials.” Id.              In addition to

creating these new roles, Tiffany worked in conjunction with

outside consultants to perform a three to four month long strategic

sourcing exercise.      Id. ¶ 63.     Plaintiff felt “optimistic” about

her new position and initially considered it to be a promotion.

Id. ¶¶ 65-66.

      The next issue arose over Plaintiff’s performance review for

the 2014 year.    Messier initially rated Plaintiff’s performance as

a “5”.    Id. ¶ 67.    Howard met this evaluation with skepticism on

his second-level review.        Id. ¶ 68.     In an email to Messier on

March 2, 2015, Howard questioned:

      [F]or Lisa, are you absolutely convinced that she was a
      5 last year? It seems that there were inventory issues
      throughout the year, planning issues with the DR,
      management issues with her new hire and direct reports.
      I thought she was more likely a 4. 7

Def.’s SUF Ex. J, at 4, ECF No. 35-10.           When Messier responded,

she   agreed   that   there   had   been   inventory   issues   as   well   as

management issues with Martin, but appeared to defend Plaintiff,

stating that Martin had been “very unprofessional” and was “not .


      7A “4” rating means that an employee always meets and
sometimes exceeds expectations. Def.’s SUF ¶ 68.
                                      7
. . fit for the position.”     Id. at 3-4.    Ultimately, after more

back-and-forth, Messier stated that Howard’s assessment was not

unfair and she revised Plaintiff’s evaluation to reflect a “4”

rating.   Id. at 3; Def.’s SUF ¶¶ 72-74.       Plaintiff viewed this

change as a “setup” designed to “push[]” her out of Tiffany.

Def.’s SUF ¶ 75; Def.’s SUF Ex. H, at 9:5-11, ECF No. 35-8.        She

also noted this change “affected [her] salary and [her] bonus” and

felt it was not “an accurate reflection of [her] performance.”

Def.’s SUF Ex. H, at 9:9-11.

     Around the same time as the discussion of Plaintiff’s 2014

evaluation, Howard began to hold bi-monthly meetings with certain

employees on his team.     Id. ¶ 76.       Plaintiff communicated to

Messier that she felt she was being singled out by not receiving

an invitation to these meetings. 8     Id. ¶ 79.   After learning this

information, Howard invited Plaintiff to future meetings.        Id.

     E.    2015   Reorganization   and   Elimination   of   Plaintiff’s

     Position

     By the fall of 2015, Howard planned to further restructure

Plaintiff’s department.    Id. ¶ 85.       Under the proposed plan,


     8 There is some dispute between the parties as to who the
meetings were intended to include and whether Plaintiff’s direct
reports were invited. Def.’s SUF ¶¶ 77-83. According to Howard,
his “direct reports” and other employees, as needed, were invited.
Id. ¶ 77.   Plaintiff, however, disputes this fact and believed
that she was the only director excluded from these meetings, and
that her direct reports were included. Id. ¶ 80-83; Pl.’s SDF ¶
80-83.
                                   8
Messier   would      be   reassigned   the    two    positions    supervised      by

Plaintiff, and the company would add a non-director position to be

filled by a person with strategic sourcing experience.                 Def.’s SUF

¶ 87.    Plaintiff’s position would be eliminated.               Id.   On October

7, 2015, Howard emailed Gajdjis and another employee to inform

them of the new organization and his recommendation that Tiffany

offer Plaintiff a severance package.              Id. ¶ 88; Def.’s SUF Ex. E,

at 16, Ex. 2 to Gajdjis Dep.

     On October 9, 2015 – two days after Howard sent the email

announcing     his    decision   to    eliminate      Plaintiff’s      position    –

Plaintiff emailed the Human Resources department to inform them of

her intention to take another FMLA leave in 2016 to address

complications from her prior surgeries.                 Def.’s SUF ¶¶ 93-95.

About a year before her email to Human Resources, Plaintiff had

told Messier that it was possible she would need further surgery.

Id. ¶ 95.      At the end of September or beginning of October 2015,

Plaintiff confirmed to Messier that she would need to take a short

leave in 2016 for this purpose.             Id.     In her deposition, Messier

testified that she did not discuss Plaintiff’s intent to take leave

in 2016 with anyone at Tiffany prior to Plaintiff’s email to Human

Resources. 9    Id. ¶ 98; Def.’s Resp. to Pl.’s Suppl. Facts ¶ 165,




     9 Plaintiff also told another former Tiffany Human Resources
employee about her planned 2016 leave and procedure, describing
that conversation as “personal” in nature.      Def.’s SUF ¶ 96.
                                        9
ECF No. 49.    Likewise, Howard denies knowledge of this information

prior to his decision to restructure and eliminate Plaintiff’s

position.     Def.’s SUF ¶ 98.

     After learning about Howard’s reorganization plan, hearing

about Plaintiff’s intent to take a medical leave of absence in

2016, and consulting with legal counsel, Gajdjis suggested to

Howard that he offer Plaintiff the lower-level position that was

being added to Messier’s group as part of the reorganization

process, rather than offering a severance package.               Id. ¶ 100.

Gajdjis   justified    this    suggestion    based   on   his   professional

opinion that it is better to “repurpose talent than to hire from

the outside” and that Plaintiff was qualified to fill the lower-

level role.     Id.   ¶ 104.     Howard agreed to offer Plaintiff the

lower-level position. 10      Id. ¶ 105.

     On   November    10,   2015,   at    Howard’s   instruction,   Messier

informed Plaintiff that her position was being eliminated and

offered her two options: (1) take the newly-created, lower-level

position or (2) accept the standard severance package.            Id. ¶ 107.




Plaintiff is not aware whether that person shared the information
with anyone else. Id. ¶ 97.
     10 There was a substantial difference in salary between
Plaintiff’s position prior to restructure and the lower-level
position offered to her. As the Director of Strategic Sourcing,
Plaintiff earned $127,316.80, with a 15% bonus opportunity and
$25,000 annual award of restricted stock. Id. ¶ 103. In the new
role offered to her, Plaintiff would have earned a $90,000 salary
with no bonus opportunity. Id. ¶ 101.
                                     10
Plaintiff rejected both options and her employment officially

terminated on November 13, 2015. Id. ¶ 108. Despite her rejection

of the severance, Tiffany paid Plaintiff the standard severance

package.     Id. ¶ 109.

     After    Plaintiff    departed,    Tiffany    never       re-added    another

Director-level    position    to    Messier’s     team    at    the    Cumberland

facility, nor did it fill the position offered to Plaintiff.                   Id.

¶¶ 112-114; Pl.’s Suppl. Statement of Facts ¶ 154, ECF No. 46.

Tiffany did create new roles in strategic sourcing, both of which

are New York-based, neither of which is a Director-level position,

and neither of which reports to Messier. Def.’s SUF ¶¶ 112-114.

Overall, Tiffany eliminated three director-level positions at the

Cumberland facility between 2015 and 2016; Plaintiff testified

that she was aware of more than ten position eliminations at the

Cumberland    facility    between   2014    and   2015.        Id.    ¶¶   117-119.

Plaintiff’s position was the only one terminated in Tiffany’s

“sourcing” area. 11   Pl.’s Suppl. Statement of Facts ¶ 149.

     F.    Travel of the Case

     Plaintiff filed this action on November 18, 2016, alleging

Defendant violated the Rhode Island Fair Employment Practices Act,

R.I. Gen. Laws § 28-5-1 et seq.         See Compl. ¶ 17, ECF No. 1.            She


     11 At the time of the position elimination, the sourcing
department at the Cumberland facility consisted of only Plaintiff,
Messier, and one lower level employee.     Def.’s Resp. to Pl.’s
Suppl. Facts ¶ 149, ECF No. 49.
                                       11
later amended her Complaint to include two federal claims: (1)

disability    discrimination   in   violation   of   the   Americans   with

Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., and (2)

retaliation in violation of the FMLA, 29 U.S.C. § 2601 et seq.

See Am. Compl. ¶¶ 25, 28.      Defendant filed a motion for summary

judgment on all counts.    See Mot. Summ. J., ECF No. 34.

II.   Summary Judgment Standard

      Under Federal Rule of Civil Procedure 56, a court may grant

summary judgment only “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”       Fed. R. Civ. P. 56(a).     “A genuine

dispute is ‘one that must be decided at trial because the evidence,

viewed in the light most flattering to the nonmovant, would permit

a rational factfinder to resolve the issue in favor of either

party.’”     Flaherty v. Entergy Nuclear Operations, Inc., 946 F.3d

41, 53 (1st Cir. 2019) (quoting Medina-Muñoz v. R.J. Reynolds

Tobacco Co., 896 F.2d 5, 8 (1st Cir. 1990)).          Moreover, “[f]acts

are material when they have the potential to affect the outcome of

the suit under the applicable law.”         Id. (quoting Cherkaoiu v.

City of Quincy, 877 F.3d 14, 23 (1st Cir. 2017) (quotation marks

omitted).    “[T]he burden of producing specific facts sufficient to

deflect the swing of the summary judgment scythe” rests on the

non-movant.    Miceli v. JetBlue Airways Corp., 914 F.3d 73, 81 (1st

Cir. 2019) (quoting Mulvihill v. Top-Flite Golf Co., 335 F.3d 15,

                                    12
19 (1st Cir. 2003)).

III. Discussion

       Because     Plaintiff    has    not    proffered    direct        evidence    of

discrimination, both the disability discrimination claims and the

FMLA retaliation claim are analyzed under the burden-shifting

framework outlined in McDonnell Douglas Corp. v. Green, 411 U.S.

792, 800-06 (1973). 12         See Flaherty, 946 F.3d at 53 (applying

McDonnell      Douglas   framework      to    ADA    claims);    Hodgens     v.   Gen.

Dynamics Corp., 144 F.3d 151, 160 (1st Cir. 1998) (“[W]hen there

is no direct evidence of discrimination, the McDonnell Douglas

burden-shifting framework applies to claims that an employee was

discriminated      against     for    availing       himself    of   FMLA-protected

rights.”)       Under this standard, a plaintiff must first establish

a prima facie showing of discrimination.                  Webber v. Int’l Paper

Co., 417 F.3d 229, 234 (1st Cir. 2005).                    “Once the plaintiff

succeeds in establishing a prima facie case, his [or her] employer

must        shoulder   the     burden        to     articulate       a   legitimate,

nondiscriminatory reason for the plaintiff’s termination.”                          Id.




        Plaintiff’s state RIFEPA claim is analyzed under the ADA
       12

analytical framework. See Deighan v. SuperMedia LLC, C.A. No. 14-
264 S, 2016 WL 6988813, at *8 (D.R.I. Nov. 29, 2016). The RIFEPA
bars   an   employer   from   “discharg[ing]    an   employee   or
discriminat[ing] against him or her” on the basis of “disability.”
R.I. Gen. Laws § 28-5-7(1).      Similarly, the ADA prevents an
employer from discriminating against or terminating an employee on
the basis of disability. 42 U.S.C. § 12112(a).

                                         13
If the employer satisfies this burden, the plaintiff “bear[s] the

ultimate burden of adducing sufficient evidence from which a

factfinder rationally might infer that the employer’s articulated

reason is a pretext for discrimination, and that the real reason

for the termination was discriminatory animus.”          Id.

       Defendant challenges Plaintiff’s ability to carry either of

her burdens under the McDonnell Douglas framework.                   The Court

discusses each argument in turn.

  A.    Disability Discrimination (Counts I & III)

       For Plaintiff to establish a prima facie case of disability

discrimination, she must demonstrate that she “(1) was disabled

within the meaning of the ADA, (2) was a ‘qualified individual,’

and (3) was discharged in whole or in part because of [her]

disability.”    Flaherty, 946 F.3d at 53.

       Defendant attacks the first and third prongs of the prima

facie disability discrimination analysis.          Specifically, Defendant

contends that: (1) Plaintiff cannot demonstrate that she was

disabled at the time the company decided to eliminate her position

and (2) even if Plaintiff was disabled, she cannot connect her

disability     to   her   termination    because   Howard,     the    ultimate

decision-maker, was not aware of her specific disability.               Def.’s

Mem. in Supp. of Summ. J. (“Def.’s Mem.”) 15, ECF No. 34-1.

       As to the first prong, Plaintiff argues that she is disabled

under the meaning of the statutes because she has suffered a

                                    14
permanent    “anatomical   loss”     as    a   result    of   the    preventative

surgeries to alleviate the risk posed by her BRCA2 gene mutation

diagnosis, permanently affecting her reproductive system. 13               Pl.’s

Obj./Resp. in Opp’n to Summ. J. (“Pl.’s Obj.”) 20-22, ECF No. 36.

It   is   unclear   whether     an    individual        who    has    a   genetic

predisposition (i.e., the BRCA2 gene mutation) for a qualifying

disability    (i.e.,   breast   cancer),        but     who   is    asymptomatic,

qualifies as “disabled” under the ADA.           This appears to be a novel

issue courts have not yet addressed.             This Court need not reach

the question, however, because Plaintiff’s prima facie case fails

at the third prong.

     Under the third part of the prima facie analysis, Plaintiff




     13 A person is considered disabled within the confines of the
ADA “if she (a) has a physical or mental impairment that
substantially limits one or more of her major life activities; (b)
has a record of such an impairment; or (c) is regarded as having
such an impairment.” Ruiz Rivera v. Pfizer Pharms., LLC, 521 F.3d
76, 82 (1st Cir. 2008); see 42 U.S.C. § 12102. Equal Employment
Opportunity Commission regulations define a physical or mental
impairment as “[a]ny physiological disorder or condition, cosmetic
disfigurement, or anatomical loss affecting one or more body
systems, such as neurological, musculoskeletal, special sense
organs, respiratory (including speech organs), cardiovascular,
reproductive, digestive, genitourinary, immune, circulatory,
hemic, lymphatic, skin, and endocrine[.]”           29 C.F.R. §
1630.2(h)(1). Plaintiff’s Amended Complaint is arguably deficient
with respect to setting forth Plaintiff’s disability, as it only
states that Plaintiff has been diagnosed with the BRCA2 gene
mutation and that she had preventative surgery to mitigate the
associated risk. Am. Compl. ¶ 10. The Amended Complaint does not
contain any specific allegations as to the substantial limitation
on one or more life activity. See generally id. Plaintiff has
fleshed out this argument more fully in her briefing and argument.
                                      15
must put forth evidence that she was “discharged in whole or in

part because of [her] disability.”                Flaherty, 946 F.3d at 53.            A

critical piece of this causal nexus is that the decision-maker has

knowledge of an employee’s disability prior to discharge.                        Boadi

v. Ctr. for Human Dev., Inc., 239 F. Supp. 3d 333, 350-51 (D. Mass.

2017); see also Tennial v. United Parcel Serv., Inc., 840 F.3d

292, 306 (6th Cir. 2016) (“An employee cannot be subject to an

adverse employment action based on his disability unless the

individual       decisionmaker      responsible         for    his    demotion       has

knowledge of that disability.”).

      Although     an    employee    need       not   tell   the   employer   of     her

disability, there must be sufficient information available for the

decision-maker      to    glean     that    the       employee     suffers    from     a

disability. See Boadi, 239 F. Supp. 3d at 351 (“For purposes of

the ADA . . . employers can become aware of an employee’s condition

indirectly,      such    as   through       observation       of     the   employee’s

behavior, a third party’s report, or the employee’s description of

his   or   her    condition.”)       (citations        omitted);      Echevarria      v.

AstraZeneca, LP, 133 F. Supp. 3d 372, 392 (D.P.R. 2015) (“Knowing

that an employee has health problems is not the same as knowing

that the employee suffers from a disability.”).

      Plaintiff contends that a question of fact exists as to

whether Howard had knowledge of her disability.                      Pl.’s Obj. 22-

23.   The Court disagrees.          First, it is clear that Howard was the

                                           16
ultimate decision-maker. 14 Second, Howard expressly testified that

he had no knowledge that Plaintiff was a carrier of the BRCA2 gene

mutation while they worked together.      Def.’s SUF ¶ 91; Def.’s SUF

Ex. C, at 64:22-65:21, 66:15-67:1-6.        More specifically, Howard

testified that he knew Plaintiff had exercised her FMLA rights for

“a medical health issue” but that he “didn’t know the specifics”

until he read about it in the news. Def.’s SUF Ex. C, at 16:3-12,

17:2-13.

     Plaintiff “disputes” Howard’s ignorance, arguing that a jury

could infer he had knowledge of her alleged disability from the

fact that she told Messier, other employees at Tiffany, and Matrix

about her condition, and they could have told Howard.         See Pl.’s

Obj. 22-23.     To demonstrate that a jury could infer Howard “was

indeed aware of [her] disability when he formulated his plan to

terminate her,” Plaintiff points to the following:         a “trail of

conference calls”; “multiple emails involving Tiffany personnel

obsessing over [her] second leave request”; Howard’s June 10, 2014

email characterizing her Second Leave as “unfortunate[]”; and

emails     between   Matrix   personnel   and   Gajdjis   stating   that

Plaintiff’s second request for medical leave was to undergo surgery




     14 Although Howard elicited input from Human Resources, he
testified that he had final say on reorganization decisions, and
specifically, elimination of Plaintiff’s position. Def.’s SUF Ex.
C, at 19:5-20, 21:4-23, 31:1-4.
                                   17
“which may be elective.”             Id.

       Even in the light most favorable to Plaintiff, these facts

taken together are not sufficient to “dispute” Howard’s ignorance

about her alleged disability – at most, they indicate that Howard

and other Tiffany personnel were aware that Plaintiff had requested

FMLA leave for “medical” reasons.                    Moreover, the person with

specific knowledge of Plaintiff’s medical condition — Messier —

testified       that   she     did   not   discuss    the   specific   reason   for

Plaintiff’s leaves of absence with her superiors. See Def.’s SUF

Ex. B, at 178:17-20.

       Accordingly, Plaintiff’s claim for disability discrimination

under the ADA (and, by extension, RIFEPA) fails at the prima facie

stage.

  B.        FMLA Retaliation (Count II)

       1. Statute of Limitations

       Defendant       first   argues      that   Plaintiff’s   FMLA   retaliation

claim based on her First Leave in 2014 is barred by the two-year

statute of limitations set forth in 29 U.S.C. § 2617(c)(1). 15




        Defendant initially objected to Plaintiff’s amendment of
       15

her Complaint on several grounds, including timeliness.        See
generally Def.’s Resp. in Opp. to Pl.’s Mot. to Amend, ECF No. 24.
Although Magistrate Judge Sullivan allowed Plaintiff to amend her
Complaint, she noted that Plaintiff’s added FMLA retaliation claim
was “both legally and factually new” and expressly stated that
Defendant’s ability to raise the statute of limitations defense
was not affected by her order allowing amendment.     See May 23,
2018 Text Order.
                                            18
Def.’s Mem. 19.       Plaintiff concedes that this claim was added more

than two years after her termination, but argues that it is not

barred because it relates back to the same set of facts alleged in

her initial pleading.         Pl.’s Obj. 5.         “Under the doctrine of

relation back, an amended complaint can be treated, for purposes

of the statute of limitations, as having been filed on the date of

the original complaint.”         Pessotti v. Eagle Mfg. Co., 946 F.2d

974, 975 (1st Cir. 1991). Relation back occurs when “the amendment

asserts   a   claim    or   defense    that   arose   out   of   the    conduct,

transaction, or occurrence set out – or attempted to be set out –

in the original pleading.”       Fed. R. Civ. P. 15(c)(1)(B).

     Here,     Plaintiff’s     claim     arguably     depends     on     factual

allegations asserted for the first time in the Amended Complaint.

See Am. Compl. ¶¶ 12-13.          However, in her initial Complaint,

Plaintiff referenced her First Leave in 2014 and the fact that she

had exhausted her FMLA entitlement during that year.                   Compl. ¶¶

10-11.    Plaintiff also alleged that she was terminated in 2015.

Id. ¶ 13.     Although a close call, the Court finds that Plaintiff’s

retaliation claim based on her 2014 FMLA leave sufficiently relates

back to the initial pleading because it stems from the same set of

core facts, and is therefore not barred by the two-year statute of

limitations.

     2. Prima Facie Case

     For a plaintiff to make out a prima facie case of retaliation

                                       19
under the FMLA, she must show that she: (1) “availed herself of a

protected FMLA right”; (2) “was adversely affected by an employment

decision”; and (3) can establish a “causal connection between [her]

protected conduct and the adverse employment action.” Carrero-

Ojeda v. Autoridad de Energía Eléctrica, 755 F.3d 711, 719 (1st

Cir. 2014) (citation and quotation marks omitted).

     The first two elements of the prima facie FMLA retaliation

claim are not at issue. 16    Therefore, the crux of the analysis with

respect   to   this   claim   relates   to    whether   there   is   a     causal

connection     between    Plaintiff’s        2014   leave   and      her    2015

termination. 17

     At the outset of this causation analysis, the parties dispute


     16  It is undisputed that at least part of Plaintiff’s First
Leave in 2014 was covered under FMLA. Def.’s SUF ¶¶ 16-17. It is
further undisputed that Plaintiff was discharged in November 2015.
Id. ¶ 108.
     17  Although there is much mention of Plaintiff’s second 2014
leave, it does not factor into the Court’s analysis of this prima
facie claim.    Two facts regarding Plaintiff’s Second Leave are
undisputed: (1) Plaintiff had already exhausted her FMLA
entitlement for the year during the First Leave and (2) Plaintiff
took her Second Leave and returned to work without issue for over
a year. See Valdez v. McGill, 462 Fed. Appx 814, 822-23 (10th
Cir. 2012) (holding that there can be no cognizable claim for FMLA
retaliation or interference where an employee has exhausted his or
her FMLA leave because, in such situation, the employee cannot
establish the first prong of his or her prima facie case, i.e.,
that he or she engaged in a “protected activity”)
     Similarly, Plaintiff’s October 9, 2015, request for a third
leave to take place in 2016 cannot form the basis for a retaliation
claim.    It is undisputed that Howard indicated his intent to
terminate plaintiff two days prior to Plaintiff’s FMLA request.
Def.’s SUF ¶¶ 88, 93.     Furthermore, although Messier may have
learned that Plaintiff needed to take FMLA leave in 2016 for
                                    20
whether a “but-for” or “negative factor” standard should apply.

See Pl.’s Obj. 9; Def.’s Reply 4-5, ECF No. 37.                The First Circuit

has not yet clearly answered this question.               Limoli v. Delta Air

Lines, Inc., No. 18-cv-10561-FDS, 2019 WL 6253269, at *6 (D. Mass.

Nov.   22,     2019)   (“The    causation    standard    applicable       to   FMLA

retaliation cases is unresolved.”).               Plaintiff argues that the

“negative-factor” standard should apply, “under which a plaintiff

need only show that her decision to take FMLA leave was a ‘negative

factor’ in an adverse employment action.”               Id. (citing Chase v.

United States Postal Serv., 843 F.3d 553, 559 n.2 (1st Cir. 2016));

see Pl.’s Obj. 9.        Defendant contends a “but-for” test governs,

which “requires proof that the unlawful retaliation would not have

occurred in the absence of the alleged wrongful action or actions

of the employer.”        Id. (quoting Chase, 843 F.3d at 559 n.2); see

Def.’s Reply 4-5.

       The Court takes no position on which standard should apply in

this   case.    See    Chase,   843   F.3d   at   559   n.2.    Rather,   because

Plaintiff cannot meet her burden of demonstrating pretext, as

discussed in the following section, it assumes, without deciding,

that Plaintiff has satisfied her burden of establishing a prima




further surgery, Messier testified that she did not communicate
this information to Howard prior to his October 7, 2015 email. Id.
¶¶ 95, 98.
                                        21
facie FMLA case.

       3. Non-Discriminatory Reason and Pretext

       Assuming, arguendo, that Plaintiff could make out a prima

facie case for FMLA retaliation, the Court finds that Defendant

has    set   forth    a   legitimate,          non-discriminatory       reason    for

Plaintiff’s     termination.           Def.’s    Mem.      25-28.    According      to

Defendant, Plaintiff’s position was eliminated because it was

inefficient and redundant to have a Director reporting to a Group

Director in a department of four people. See Def.’s SUF ¶¶ 85-86.

       Consequently,      the   burden       shifts   to    Plaintiff   to   provide

evidence “from which a factfinder rationally might infer that the

employer’s articulated reason is a pretext for discrimination, and

that   the   real    reason     for    the    termination     was   discriminatory

animus.”     See Webber, 417 F.3d at 234.                  To meet this burden, a

plaintiff “must offer some minimally sufficient evidence, direct

or indirect, both of pretext and of [Defendant’s] discriminatory

animus.”     Acevedo-Parrilla v. Novartis Ex-Lax, Inc., 696 F.3d 128,

140 (1st Cir. 2012) (emphasis in original) (quoting Mesnick v.

Gen. Elec. Co., 950 F.2d 816, 825 (1st Cir. 1991)).                     “It is not

enough for a plaintiff merely to impugn the veracity of the

employer’s    justification;          [s]he    must   elucidate     specific     facts

which would enable a jury to find that the reason given is not

only a sham, but a sham intended to cover up the employer’s real

motive.”     Mesnick, 950 F.2d at 824 (citation and quotation marks

                                          22
omitted).

       An    inference    of    pretext    may   be   drawn   where   a   plaintiff

demonstrates “such weaknesses, implausibilities, inconsistencies,

incoherencies,      or    contradictions         in   the   employer’s    proffered

legitimate reasons for its action” or “close temporal proximity”

between the FMLA leave and adverse employment action.                      Hodgens,

144 F.3d at 168 (citations omitted).                  Furthermore, a court may

look    to    several     factors     to    assess      discriminatory     motive,

including: (1) “the historical background of the . . . decision”;

(2) “the specific sequence of events leading up to the challenged

decision”; (3) “departures form the normal procedural sequence”;

(4) “any contemporary statements by members of the decisionmaking

body”; and (5) “substantive departures. . ., particularly if the

factors usually considered important by the decisionmaker strongly

favor a decision contrary to the one reached.”                     Id. at 168-69

(citations omitted).

       Plaintiff contends that “a pattern of behavior” exists from

which a jury could infer that Howard had a discriminatory motive

when   he    decided     to    eliminate   her    position.      Pl.’s    Obj.   14.

Plaintiff points to the following actions by Howard to support her

argument: (1) questioning her attendance record; (2) describing

Plaintiff’s Second Leave as “unfortunate” in a June 10, 2014 email;

(3) setting Plaintiff up in a director position only to determine

months later that the job was redundant; (4) blaming Plaintiff for

                                           23
Martin’s    resignation;        (5)     insisting      that     Messier       reduce

Plaintiff’s performance rating on her 2014 performance evaluation;

(6) holding Plaintiff accountable for inventory issues while she

was on FMLA leave; and (7) arranging a “sham job offer” for a non-

existent position.       See id. at 18. Although the Court looks at

these facts cohesively to analyze pretext, it briefly addresses

each point.

     First, Plaintiff claims that “Messier[] testified that Howard

had asked questions about [Plaintiff’s] ‘excessive absenteeism’

during   2014,”   and    that    this    line   of   questioning           reveals   a

discriminatory animus.        Id. at 10.     However, a review of the cited

deposition testimony reveals that it was counsel, not Messier, who

used the phrase “excessive absenteeism” and that Messier never

even fully responded to the question in which that phrase was used.

See Pl.’s Obj. Ex. EE, at 180:13-181:7, ECF No. 36-10.                     Moreover,

the record shows that Plaintiff took at least one additional,

unprotected    leave    of    absence   in   October    2014    for    a    personal

vacation.   Def.’s SUF ¶ 46; Def.’s SUF Ex. I, at 27:10-28:3.                     Thus,

even if Howard raised questions about Plaintiff’s attendance in

2014, the evidence to which she has cited does not show that his

questions were related to her FMLA leave, as opposed to her other

absences throughout the year.

     Second,    Plaintiff      argues    that   Howard’s      use     of    the   word

“unfortunately”    in    an    email    discussing     her     2013    performance

                                        24
evaluation allows for an inference of discriminatory animus. Pl.’s

Obj. 14. In Howard’s June 10, 2014 email, the word “unfortunately”

was used to describe the fact that Plaintiff would be out of work

for an additional six weeks during her Second Leave.                See Def.’s

SUF Ex. K, June 10, 2014 Email.            As discussed supra, Plaintiff’s

Second Leave cannot form the basis for her FMLA retaliation claim

because she had already exhausted her FMLA entitlement.               Further,

even if the Court reads this comment in relation to her January-

May 2014 FMLA leave, it would be purely speculative to infer any

causal connection between that comment and the elimination of

Plaintiff’s position sixteen months later, and Plaintiff has not

pointed to any evidence in the record to support such an inference.

See, e.g., Bennett v. Saint-Gobain Corp., 507 F.3d 23, 32 (1st

Cir. 2007) (“[S]ixteen months passed between the filing of the

grievance and the plaintiff's subsequent ouster. This temporal gap

is   sufficiently    large    so   that,     without     some    corroborative

evidence, it will not support an inferred notion of a causal

connection between the two.”).

     Third,     Plaintiff    argues   Howard     created   the    position   of

Director   of   Strategic    Sourcing      and   moved   O’Rourke   into   that

position in December 2014 with the intention of terminating her.

Pl.’s Obj. 14-15.       She argues that Howard’s “explanation for

eliminating this job — less than a year after he created it — was

that it made no sense to have the position of director — a position

                                      25
he had created — on Ms. Messier’s team.” Id.               The First Circuit

has instructed that “[c]ourts may not sit as super personnel

departments, assessing the merits — or even the rationality — of

employers' nondiscriminatory business decisions.”                 Mesnick, 950

F.2d at 825; see Smith v. Stratus Computer, Inc., 40 F.3d 11, 16

(1st Cir. 1994) (stating in a Title VII discrimination case that

a    plaintiff    is    not   entitled   to   relief   where    she   “has   been

discharged unfairly, even by the most irrational of managers,

unless the facts and circumstances indicate that discriminatory

animus was the reason for the decision”).

       Fourth, Plaintiff contends that part of this pattern included

Howard “wrongly” holding her responsible for Martin’s resignation.

Pl.’s Obj. 18.         However, nothing in the record connects Howard’s

comments about Martin to Plaintiff’s FMLA leave.               Howard discussed

Martin’s abrupt resignation in the context of his questions about

Plaintiff’s 2013 Performance Evaluation.           See Def.’s SUF Ex. K, at

2.    Notably, Howard also stated in that email that he “wasn’t

[there] in 2013,” and that he didn’t “want to be unfair, and

planned to evaluate [Plaintiff’s] performance over the next few

months.”    Id.

       Fifth, Plaintiff argues that “a jury can consider as evidence

of Howard’s intent the emails questioning [Plaintiff’s] rating,”

and    claims    that    Howard   “insisted”    Messier   reduce      O’Rourke’s

performance rating in the March 2, 2015 email.            Pl.’s Obj. 14, 17.

                                         26
However, Howard did not eliminate Plaintiff’s position because of

performance      issues    –   he   eliminated      her    position   because    her

Director-level status was redundant and inefficient in a group of

four people.     See Def.’s SUF ¶¶ 85-86; Def.’s SUF Ex. C, at 17:14-

21:17.     Furthermore, nothing in the record suggests that Howard

challenged Plaintiff’s 2014 Performance Evaluation because she

took FMLA leave.

        Sixth, Plaintiff points to the same March 2, 2015 email to

argue that Howard held her accountable for inventory issues during

her leave, which serves as evidence of animus about her exercise

of FMLA rights.      Pl.’s Obj. 14.         Similarly, these comments relate

to her performance evaluation, and Plaintiff has not pointed to

specific evidence to show that these comments demonstrate animus

based on her FMLA leave. See Def.’s SUF Ex. J.

        Seventh, Plaintiff claims that Howard’s decision to offer her

the lower-level position in lieu of termination in November 2015

demonstrates pretext because “the alternative position offered to

[Plaintiff] did not even exist at the time he decided to terminate

her.”    Pl.’s   Obj.     12   (citing     Pl.’s   Obj.    Ex.   W,   at   119:2-6).

However,     this   argument        does    not    rebut    Tiffany’s      proffered

legitimate reason for eliminating Plaintiff’s position – i.e.,

that it was inefficient to have a Director reporting to a Group

Director in an operation of four people.                   See St. Mary's Honor

Ctr. v. Hicks, 509 U.S. 502, 515 (1993) (stating in a Title VII

                                           27
discrimination case that “a reason cannot be proved to be ‘a

pretext for     discrimination’    unless   it   is   shown both that   the

reason was false, and that discrimination was the real reason.”)

(emphasis in original).      Tiffany did not try to hide that it was

eliminating Plaintiff’s position – indeed, it offered her the

choice between accepting a lower-level position or accepting the

standard severance package at the same time. Def.’s SUF ¶ 107.

Moreover, following Plaintiff’s position elimination, Tiffany did

not re-add a director level position to the sourcing department.

Id. ¶¶ 112-114.     Thus, the fact that Tiffany offered Plaintiff a

lower-level position that did not yet exist is not particularly

relevant   to    assessing   the   “real    reason”    her   position   was

eliminated.

     The question for the Court to decide is whether these facts,

considered in the light most favorable to Plaintiff, are sufficient

to raise a genuine issue of material fact as to whether Plaintiff

was discriminated against based on her exercise of FMLA rights.

See Zapata-Matos v. Reckitt & Colman, Inc., 277 F.3d 40, 45 (1st

Cir. 2002).     Taking all of the evidence together, the Court finds

that Plaintiff’s proffered evidence does not create a dispute of

fact as to whether Howard terminated Plaintiff for taking FMLA

leave.   Accordingly, Defendant is entitled to summary judgment on




                                    28
Count II.

IV.   Conclusion

      For the foregoing reasons, Defendant’s Motion for Summary

Judgment, ECF No. 34, is GRANTED as to all counts.   Judgment shall

enter in favor of Defendant.



IT IS SO ORDERED.




William E. Smith
District Judge
Date: March 27, 2020




                               29
